

116 HRES 605 IH: Expressing support for the goals and ideals of “National Hydrocephalus Awareness Month”.
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 605IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Smith of New Jersey (for himself and Mr. Doggett) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the goals and ideals of National Hydrocephalus Awareness Month.
	
 Whereas hydrocephalus, an abnormal accumulation of cerebrospinal fluid in the brain, is a life-threatening condition that affects approximately 1,000,000 Americans of all ages;
 Whereas each year, one in 770 babies develops hydrocephalus; Whereas hospitalization charges for pediatric hydrocephalus cases alone cost the United States health care system $2,000,000,000 per year;
 Whereas adults living with hydrocephalus add exponentially to health care system costs, as well as costs related to reduced productivity in the workplace;
 Whereas the incidence of undiagnosed and untreated hydrocephalus in older Americans can result in unnecessary confinement to assisted living facilities and nursing homes;
 Whereas up to two-thirds (24,000 potential cases) of our current and former military service members suffering from moderate to severe traumatic brain injuries are at risk of developing hydrocephalus;
 Whereas there is no cure for this condition, and the only treatment is costly brain surgery which frequently must be repeated to replace the shunt, a medical device that is the most common treatment for the condition and has one of the highest failure rates of all medical devices;
 Whereas various research studies are being conducted in the United States in order to better understand, prevent, and treat hydrocephalus;
 Whereas organizations, such as the Pediatric Hydrocephalus Foundation and the Hydrocephalus Association, serve as global leaders for hydrocephalus awareness, education, support, advocacy, and research funding;
 Whereas the Pediatric Hydrocephalus Foundation established National Hydrocephalus Awareness Month in 2009; and Whereas the Pediatric Hydrocephalus Foundation and the Hydrocephalus Association recognize September as National Hydrocephalus Awareness Month: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Hydrocephalus Awareness Month; and
 (2)continues to support research to prevent, detect, and treat hydrocephalus. 